Kellogg, P. J.
(dissenting):
It is immaterial who had the legal title to the goods. Each party had an interest in them as they were in the store, and *338neither had a right to remove them without the consent of the other.
The defendant, having received the entire purchase price except $650, forcibly put the plaintiff out of the store and with force removed the goods therefrom to a place or places unknown to the plaintiff. The goods so removed inventoried $2,400. Clearly this was a wrongful taking from the plaintiff of property in which he was interested, and deprived him of his beneficial interest therein and made the defendant liable for conversion unless he could justify the removal. The decision of the case depends upon the facts to be found by the jury. I, therefore, favor reversal.
Woodward, J., concurred.
Judgment affirmed, with costs.